El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
*609En este caso el registrador denegó la inscripción de una cesión de canon de arrendamiento de una finca, fundándose sustancialmente en que el derecho que tiene el arrendador para cobrar las rentas de su arrendatario, es puramente una obligación personal entre dicho arrendador y el arrendatario y no un contrato o derecho real, y por consiguiente no es inscribible en el registro de la propiedad. El registrador se basa en parte en la resolución dictada por este tribunal en el caso de Banco Territorial y Agrícola v. El Registrador de Caguas, 19 D. P. R., 1037.
Harold I. Sewall, dueño de la finca “San Antonio,” arrendó ésta a la Borinquen Sugar Company. El contrato de arrendamiento fué constituido en documento público otor-gado en 29 de marzo de 1911, por un término de 15 años . y precio de $5,000 anuales, pagaderos -por semestres venci- . dos el 30 de junio y 31 de diciembre de cada año. En el documento a que se contrae este recurso el referido Harold I. Sewall hace cesión o traspaso del canon de arrendamiento que vencerá el día 30 de junio de 1915.
En el caso de Banco Territorial y Agrícola v. El Registrador de Caguas, supra, esta corte resolvió que la cesión hecha al banco del defecho de cobrar cánones de arrenda-miento, era un contrato de carácter puramente personal y no un derecho real comprendido en la Ley Hipotecaria. El recurrente trata en primer lugar de establecer una diferen-cia entre dicho caso y el presente, alegando al efecto que en el primero no existía en el registro de la propiedad la ins-cripción del arrendamiento como sucede en este caso. Pro-mueve la cuestión de si la inscripción de un contrato de arren-damiento en el registro puede tomar el carácter de derecho real en lo que respecta a una de las' partes y no en cuanto a la otra. Podemos prescindir por el momento de la confu-sión en que está el recurrente acerca del derecho que tiene el cesionario de un' solo canon de arrendamiento y todos los derechos de- propiedad que el dueño o propietario pueda tener, *610y consideraremos en primer término cuál es el dereclio con-ferido por el párrafo 5o. del artículo 2 de la Ley Hipotecaria.
Los Señores Galindo y Escosnra al comentar dicho pre-cepto legal se expresan como sigue:
“Eli la exposición de motivos se consignan los que tuvo la comi-sión para establecer este precepto, y que pueden resumirse en una' frase: salvar los intereses de los arrendatarios.”
Las resoluciones de la Dirección General de los Regis-tros de España se pronuncian en igual sentido,, o sea, que el contrato de arrendamiento puede dar lugar a un derecho xeal, siempre favorable para el arrendatario. Resoluciones ■de abril 6, 1891, y diciembre 28, 1892. Odriozola, páginas 102-103. La cita que hace el recurrente de la resolución' 'de mayo 20, 1879, no milita en contra de la teoría que sus-tenta el registrador, pues dicha resolución revela que la ins-cripción constituía una limitación en perjuicio de los sucesi-vos adquirentes. Esto no es sino el modo inverso de expre-sar que el derecho está en favor del arrendatario. También la resolución de agosto 30, 1893, (Odriozola, página 104) demuestra que la inscripción es una limitación, pues una madre que tiene la administración d§ los bienes de su hijo :no puede crear semejante .derecho real mediante un con-trato de arrendamiento que pueda resultar en perjuicio del hijo, a menos que sea con la previa aprobación de la corte.
Por la inscripción del arrendamiento el propietario no ¡adquiere en absoluto ningún derecho que antes no tuviera. No tiene ningún derecho-mayor de reversión, posesión, o para recibir el precio estipulado para el arrendamiento tal como éste se define en el artículo 1446 del Código Civil, ni nece-sita protección contra terceros. Su derecho a recobrar la posesión por infracción del contrato de arrendamiento es tan válido antes como lo es después de verificada la inscripción. La inscripción en nada le protege o favorece. Creemos que-e.s claro .que el párrafo fi0. del artículo 2 dé la Ley Hipoteca-*611ria no solamente no crea ningún derecho real en el dueño, sino que no crea ningún derecho.
El recurrente cita el artículo 30 del Reglamento* de la Ley Hipotecaria, el cual es como sigue:
“Lo dispuesto en el párrafo quinto del artículo 2o. de la- ley res-pecto a la inscripción de los contratos de'arrendamiento será tam- • bién aplicable a, los de sub-arriendo, subrogaciones, cesiones y retro-cesiones de arrendamiento, siempre que tengan las circunstancias ex-presadas en dicho párrafo; pero debiendo hacerse en tales casos, no una inscripción nueva, sino un asiento de nota marginal a la inscrip-ción que ya estuviese hecha del arrendamiento primitivo.”
Como puede verse, ese artículo simplemente hace refe-rencia a los sucesivos traspasos del arrendamiento y protege esencialmente al arrendatario o arrendatarios subsi-guientes.
Debe observarse de paso, aun cuando dicho artículo 30 fuera de aplicación, que el mismo requiere que los contratos a que se refiere tengan todas las 'circunstancias expresadas en el párrafo 5o. La cesión verificada en este caso no es por seis años, ni existe tampoco ninguin convenio para' su inscrip-ción, ni ningún otro elemento por el que pueda inscribirse un contrato de arrendamiento. No hay sino una cesión de un solo, canon de. arrendamiento.
Sostiene el recurrente que el cesionario está subrogado en todos los derechos del arrendador en cuanto al canon de arrendamiento cedido. Cita el artículo 1431 del Código Civil el cual meramente confiere al cesionario el beneficio de cual-quier ' garantía que tenía el primitivo dueño. También nos llama la atención, y creemos que erróneamente, hacia el caso de Godehaux v. Bannon, 44 La. Ann., 253. En ese caso sólo se resuelve que el comprador de bienes inmuebles tiene un derecho igual al que tenía su primitivo dueño. El artículo 1459 del Código Civil que ha sido citado no tiene relación alguna con la cancelación de inscripciones como alega el re-currente. Se hacen otras varias citas del Código Civil y de la Ley Hipotecaria en todas las cuales se trata de sostener *612la teoría de que el cesionario de cánones de arrendamiento está subrogado en todos los derechos del primitivo arren-dador*para todos sus efectos.
Las palabras pertinentes del contrato que ha sido some-tido a nuestra consideración son las siguientes: “Mr. Harold Sewall cede y traspasa a favor del otro compareciente Mr. Walter-A. Simonds, todos los derechos y acciones que como dueño arrendador le corresponden para recibir de la arren-dataria, Borinquen Sugar Company, el semestre de arrenda-miento de la finca que se ha descrito y que vence el día 30 de junio del corriente año 1915, subrogando al cesionario en su- propio lugar y grado' para el cobro del mencionado canon de arrendamiento, y para el otorgamiento del corres-pendiente recibo.” Las palabras no confieren al Sr. Simonds el 'derecho de posesión por incumplimiento dé condición que correspondía al Sr. Sewall. Con ellas meramente se cede el derecho personal a recobrar que tenía Sewall. Sewall no ha renunciado a ninguno de sus demás derechos como dueño. La cesión de un derecho real de posesión debe ser expresa y no nace del derecho a percibir un pago determinado.
También sostiene el recurrente que desde el momento que la Ley Hipotecaria se apartó de la doctrina del Derecho Bo-mano en cuanto al contrato de arrendamiento deben aceptarse las consecuencias y alcance de la doctrina de la Ley Común y conceptuar las rentas derivadas de dicho arrendamiento como un derecho incorporal (incorporeal hereditament) de carácter real. Hemos hecho esfuerzos por determinar con precisión lo que se quiso expresar por derecho incorporal (■incorporeal hereditament) de arrendamiento, aunque sin éxito alguno. Pero un derecho incorporal es uno que nace de una cosa corpórea, ya sea ésta real o personal. 32 Cyc., 659, donde se cita el tomo 2 de los Comentarios de Blackstone, página 20. Los oficios, dignidades, franquicias, pensiones,' todos serían' probablemente de naturaleza personal. Tam-bién podrían -serlo así las rentas, pues nada nos consta en contrario. El derecho incorporal ordinario surgió debido *613a la forma de la herencia, de acuerdo con la ley relativa a los bienes inmuebles más bien qne la ley sobre propiedad mueble. Además, los casos reportados parecen demostrar qne cuando se creaban rentas con independencia de la pro-piedad de los bienes, el dueño traspasaba todo el período del arrendamiento y sólo retenía sus derechos a volver a la posesión cuando se termine el arrendamiento. Van Wicklen v. Paulson, 14 Barbour, 654; Swan v. Inderlied, 187 N. Y., 372; Iowa Savings Bank v. Frink, 92 N. W., 916; Trulock et al. v. Donohue, 40 N. W., 696; 24 Cyc., 126, 128. De todos modos el presente caso no se regula por la doctrina de la Ley Común sino por la del Código Civil y de la Ley Hipo-tecaria.
El recurrente sugiere otra dificultad. Puede hacerse una cesión de cánones de arrendamiento por virtud de un arren-damiento inscrito y no saber nunca el subsiguiente adqui-rente nada acerca de dicho traspaso y no tener derecho a cobrar rentas por el término que ha sido inscrito. No tene-mos necesidad de considerar extensamente cuáles serían los derechos de dicho adquirente, pero asumiendo que el recu-rrente está en lo cierto, entonces dicho comprador tiene los mismos derechos y obligaciones qne cualquier comprador de bienes inmuebles en los Estados Unidos.' Allí el comprador adquiere con sujeción al arrendamiento y está obligado a tomar informes en cuanto a la existencia y condiciones de dichos arrendamientos. El remedio que tiene por cualquier falsedad relativa a la condición del arrendamiento es contra el primitivo dueño o el de pedir la rescisión. En tales circuns-tancias el comprador debe tomar precauciones. Si tiene ra-zón el recurrente él como cesionario no tiene que temer por los futuros compradores. En verdad, sin embargo, que el verdadero objeto de un cesionario sería el de protegerse contra los subsiguientes traspasos del mismo canon de arren-damiento. El derecho de un cesionario de cánones de arren-damiento a protegerse contra otros cesionarios de dichos cá-*614nones no nace directamente de la Ley Hipotecaria y no pnede ser conferido por el hedió de estar inscrito el arrendamiento. Un cesionario puede, sin embargo, protegerse haciendo que el dueño le otorgue escritura ya por medio de una cesión de todos, los derechos reales del dueño por tiempo determinado o por hipoteca o en otra forma.
¿Cuál sería la situación estando inscrito el arrendamiento si la renta fuera pagadera a plazos, como en esto caso, y cada uno de los cánones se vendiera o traspasara a una persona distinta? La alegación del recurrente es al parecer que cada una de ellas tendría derecho a recobrar la posesión por in-cumplimiento de la condición. Iíay otras hipótesis posibles. El síndico de la Borinquen Sugar Company podría resolver hacer cesión de su arrendamiento y el dueño, el Sr. Sewall, aceptar la cesión estando pendiente cualquier canon de arren-damiento. El verdadero dueño y arrendatario de un arren-damiento inscrito siempre podían convenir en terminar el con-trato. El cesionario de cánones de arrendamiento siempre debe asumir el riesgo de que termine el arrendamiento por incumplimiento de la condición.
No es necesario poner más ejemplos. Creemos que en la escritura que fué sometida a nuestra consideración úni-camente se confería un derecho personal a un solo canon de arrendamiento y que el caso no puede diferenciarse del de el Banco Territorial y Agrícola v. El Registrador de Caguas. Debe confirmarse la nota.

Confirmada la nota recurrida.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Aldrey.
Jueces disidentes: Sres. del Toro y Hutchison.